DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

ALLOWABLE SUBJECT MATTER

Claims 1–20 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1, as amended by Applicant, overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“…generating, by the computer system, the set of exported  image files
corresponding to the set of  image files, the generating comprising exporting each
image file in the set of  image files to generate a corresponding exported image
file in the set of exported image files, wherein the set of exported image files is generated
using the image quality level and based upon the set of one or more parameter values
such that a total memory size for storing the set of exported  image files is within a
threshold value of the target total export size. ”. 

The closest prior art discovered is the combination of 
st July 2014,  https://code.adonline.id.au/script-to-list-files-by-type-and-size-export-to-excel/ ) in view of Kevin (NPL: Kevin, How Can I find files that are bigger/smaller than x bytes? , Feb 28, 2013, https://superuser.com/questions/204564/how-can-i-find-files-that-are-bigger-smaller-than-x-bytes) and Basu (NPL: Saikat Basu, 5 Ways to Find Duplicate Image Files on Windows PC, Jan 16, 2009, https://www.makeuseof.com/tag/5-ways-to-find-duplicate-image-files-on-your-computer-windows/ ) and Cremer et al. (Publication: 2020/0081683 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.
Independent claims 14, and 18 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.
Claims 2 – 13, 15 – 17, 19, and 20 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616